IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 IN RE: FIRST JUDICIAL DISTRICT OF               : No. 21 EM 2020
 PENNSYLVANIA                                    :
                                                 :



                                        ORDER


PER CURIAM

       AND NOW, this 27th day of December, 2021, the Request Pursuant to Pa.R.J.A.

1952(B)(2)(m), which seeks permission for the President Judge of the Philadelphia

Municipal Court to suspend temporarily certain procedural rules, is GRANTED, IN PART.

       The President Judge of the Philadelphia Municipal Court is authorized to suspend

rules that restrict the use of advanced communication technology (ACT) in court

proceedings through February 15, 2022, subject to state and federal constitutional

limitations.

       Judges shall be present in the courthouse, judicial center, or other court facility

whenever a proceeding is being conducted by ACT, except for extraordinary

circumstances, such as when court properties have been closed due to inclement

weather or other emergency under Pa.R.J.A. 1950-1954, or when a proceeding is not

being conducted during normal business hours.

       In all other respects, the Request Pursuant to Pa.R.J.A. 1952(B)(2)(m) is DENIED.